Title: From Thomas Jefferson to La Boullaye, 17 July 1787
From: Jefferson, Thomas
To: La Boullaye, Gabriel Isaac Douet de



Sir
Paris July 17. 1787.

I have the honour of now inclosing to you a letter from the American merchant who claims the reimbursement of duties on whale oil which he has been obliged to pay, contrary to the tenor of the letter of M. de Calonne. This merchant established himself here for the particular purpose of carrying into execution the orders relative to the 800,000 ₶. weight of oil mentioned in that letter. Notwithstanding this, he has been obliged by the farms to pay, not only the Hanseatic duties, but those also paid by the least favoured nations. I beg leave to recommend him, Sir, to your good offices to obtain his reimbursement. He resides in the Rue Clery, and is connected with the house of Messrs. Le Coulteux.
My letter to M. de Vergennes is now in the hands of a person to be translated and copied. I shall not be able to send it to you till tomorrow, when I shall be sure to do myself that honour. I have now that of assuring you of those sentiments of esteem and attachment with which I have the honour to be Sir your most obedient & most humble servant,

Th. Jefferson

